Citation Nr: 0709208	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1946 and from October 1962 to November 1962.  He 
served with the United States Air Force Reserves from 
February 1955 to March 1972 with numerous periods of active 
duty for training.

This case comes before the Board of Veterans' Appeals on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2005, the veteran was also provided a hearing 
before a Decision Review Officer (DRO) at the RO.  In October 
2006, the veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of the 
hearings are of record.

This case has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2006). 

The issue of entitlement to service connection for a heart 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.   



CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 
U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the record reflects that the 
veteran has been provided all required notice.  The Board has 
determined that the evidence currently of record is 
sufficient to substantiate the veteran's claim for service 
connection of PTSD.  Therefore, no further development with 
respect to this matter is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002) or 38 C.F.R. § 3.159 (2006).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

As a preliminary matter, the Board notes that the medical 
evidence of record establishes that the veteran was diagnosed 
with PTSD during his March 2003 VA psychological examination.  
The medical evidence also establishes a link between the 
veteran's symptoms and his in-service stressors as the 
veteran's diagnosis of PTSD was based upon his description of 
performing emergency landings of aircraft in 1969 and 1970 
during active duty reserve service.  Therefore, the issue in 
this case is whether the evidence supports a finding that the 
veteran's claimed in-service stressors occurred.

The veteran has repeatedly claimed that while stationed at 
Willow Grove Air Force Base in Pennsylvania during active 
duty reserve service in June 1969 and January 1970 he was 
forced to make two emergency landings due to mechanical 
failure in his aircraft.  In testimony before the Board and 
in multiple letters to VA, the veteran has stated that during 
these emergency landings he was in fear for his own life as 
well as the lives of others, as the landings took place near 
populated areas.  The Board, in its role as fact-finder, 
finds that the veteran's reported history is credible.  In 
addition, his personnel records establish that in June 1969 
and January 1970 he served as a pilot on active reserve duty 
and was stationed out of Willow Grove Air Force Base.  This 
evidence serves to corroborate the veteran's in-service 
stressors.  Therefore, all three requirements for service 
connection for PTSD have been met, and service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As a preliminary matter, the Board notes that the veteran is 
also seeking service connection for hypertension, which he 
contends was found on an annual examination for the Reserves 
in 1971 and resulted in his discharge from the Reserves.  
This claim is inextricably intertwined with the claim for 
service connection for heart disease.  Therefore, it must be 
adjudicated by the originating agency before the Board 
decides the heart claim.  In addition, the Board is of the 
opinion that a VA examination is necessary to determine the 
etiology of the veteran's hypertension and heart disability.

In addition, the record shows that in 1979 the veteran 
applied for and was granted benefits from the Social Security 
Administration (SSA) for his heart condition.  As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claim, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided all 
required notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and all records 
upon which the decision was based.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present hypertension and heart 
disability.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

With respect to the veteran's 
hypertension and each currently present 
heart disorder, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the veteran's active duty or active duty 
service or was caused or chronically 
worsened by his PTSD.

5.  The RO or the AMC should also 
undertake any other indicated 
development.  

6.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for hypertension and 
inform him of his appellate rights with 
respect to this decision.  

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals













 Department of Veterans Affairs


